The named plaintiffs petition for certification for appeal from the Appellate Court, 86 Conn. App. 310 (AC 23877), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the named plaintiff was not entitled to a jury charge that the named plaintiffs decedent was presumed to be in the exercise of reasonable care, pursuant to General Statutes § 52-114?
“2. If the answer to the first question is ‘no,’ was the error harmful?”
*918Decided January 20, 2005
The Supreme Court docket number is SC 17345.
Carey B. Reilly, in support of the petition.
Kevin M. Tepas, in opposition.